United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                                  November 4, 2004


                                       Before

                    Hon. WILLIAM J. BAUER, Circuit Judge

                    Hon. FRANK H. EASTERBROOK, Circuit Judge

                    Hon. DANIEL A. MANION, Circuit Judge


No. 03-2802

GARY HERRON,                                  Appeal from the United States District
         Plaintiff-Appellant,                 Court for the Southern District of
                                              Indiana, Indianapolis Division.
      v.
                                              No. 00 C 1838
DAIMLERCHRYSLER
CORPORATION,                                  Sarah Evans Barker,
        Defendant-Appellee.                   Judge.


                                     ORDER

     The slip opinion issued in the above-entitled cause on November 3, 2004, is
amended as follows:

              On page 1, in the lower court information, the name of the
              District Court Judge should be modified to reflect:

                            Sarah Evans Barker, Judge.